MEMORANDUM **
Tom G. Harpham appeals pro se the decision of the Tax Court which denied his petition for redetermination of federal income taxes for tax year 1996. We affirm, with sanctions.
Harpham contends his wages are not subject to federal income tax. This argument is frivolous. The Sixteenth Amendment authorizes a direct non-apportioned income tax on resident United States citizens. Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 3 (9th Cir.1988). Compensation for labor or services, paid in the form of wages or salary, is income subject to taxation. United States v. Romero, 640 F.2d 1014, 1016 (9th Cir.1981). Harpham is a taxpayer within the meaning of the Internal Revenue Code and is subject to federal tax laws and income tax. Id.
The Tax Court also imposed sanctions against Harpham pursuant to 26 U.S.C. § 6673(a)(1), after determining that Harpham had filed the petition to delay tax collection. Harpham has not challenged this ruling on appeal. The United States requests $4,000 as a sanction under Fed. RApp. P. 38. Because we conclude that the appeal is frivolous, the United States’ request is granted. Wilcox, 848 F.2d at 1009.
AFFIRMED WITH SANCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.